Title: To Thomas Jefferson from Carlos Martínez de Irujo, 7 September 1804
From: Irujo, Carlos Martínez de
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Banks of the Delaware 7 of Septre. 1804
               
               The conduct of Mr. Pickney at Madrid, the particulars of which must be by this time perfectly Known to yoù, requires between the Governemet of the United States & myself certain explanations, & elucidations, highly necessary to the preservatiòn of the peace & harmony, so important to oùr common Nations. With this view it is my intentìon to leave Philadelphia for Monticello about thursday next. I am well aware that the Secretary of State is the proper chanel for communicatìons of this Kind; but after ã mature consideration I think that an interview with yoù could perhaps prove more effectual towards the attainement of the saìd important objects. No body more than myself renders to Mr. Madison’s head & heart the justice is due to him; but he has in my opinion an extreme susceptibility: unluckily for myself nature has given me ã pretty good share of it also. this qualificatìon usefùl sometimes I apprehend may not prove advantageoùs in the present occasion; & under this impressìon I take the liberty to request yoù for a direct & personal interview with yoù. If yoù have not objectìon to this idea, yoù wìll be so goòd as to direct yoùr answer for me to Mr. Wagner in the Secretary of State’s office as I’ll call for it in my way through Washington; but at all events I expect you will have the goodness to communicate to me yoùr intentions thro that medium.
               As I have in contemplation to prevaìl of this excursion to take ã peèp at the natural bridge, & the Season is favorable for travelling Mme. d’Irujo wìll be of the party.
               Whatever have been the causes, or may be the results of oùr political differences yoù may be persuaded of my personal regard & affection for you. I am sure you doubt not of these sentiments of mine with which I repeat myself 
               Dear Sir yoùr most obt. Servt.
               
                  
                     El Marques de Casa Irujo
                  
               
            